EXHIBIT 23.2 DATE: March 28, 2012 OUR REF: TO: PricewaterhouseCoopers FROM: Tel Aviv RE: Consent Bay Heart Ltd. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Forms S-8, (File No. 333-61895, File No. 333-55970) and Forms S-3, (File No. 333-140968, File No. 333-140969 and , File No. 333-140974) of our report datedFebruary 14, 2012 relating to the financial information of Bay Heart Ltd. which appears in this Form 10-K of Ampal – American Israel Corporation . Signed by: Brightman Almagor Zohar & Co. Certified Public Accountants Haifa, Israel, March 28, 2012
